Case 1:19-cr-20550-BB Document 78 Entered on FLSD Docket 07/10/2020 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cr-20550-BB

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 ALLAN SHERIDAN GOPIE,

        Defendant.
 _________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant Allan Sheridan Gopie’s Motion for

 Compassionate Release to Home Confinement, ECF No. [76] (“Motion”). The Government filed

 a Response in Opposition, ECF No. [77] (“Response”), to which Defendant did not file a reply.

 The Court has reviewed the Motion, the Response, the record in this case, the applicable law, and

 is otherwise fully advised. For the reasons set forth below, the Motion is denied.

        I.      BACKGROUND

        On February 21, 2020, Defendant was sentenced to imprisonment for one year and one day

 followed by three years’ supervised release and ordered to pay restitution in the amount of

 $38,802.92, following his conviction for conspiracy to commit theft of government money in

 violation of 18 U.S.C. § 371. ECF Nos. [66] and [67]. He has served less than 5 months of that

 sentence, and he is currently housed at FDC Miami.

        On June 18, 2020, Defendant filed the instant Motion requesting that the Court grant him

 early release so he can assist his elderly parents in New York. ECF No. [76]. The Motion represents

 that due to the current coronavirus (“COVID-19”) pandemic, Defendant’s mother is a “high risk”
Case 1:19-cr-20550-BB Document 78 Entered on FLSD Docket 07/10/2020 Page 2 of 9
                                                                           Case No. 19-cr-20550-BB


 individual because of her health, which include asthma and COPD.1 Defendant states that New

 York has been particularly affected by the pandemic and his brother has not provided his parents

 with much assistance. Id. Defendant would like the opportunity to be with his wife, parents, and

 daughter “sooner than later.” Id. at 2. The Government opposes Defendant’s request for early

 release. See ECF No. [77].

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 more than 2,982,000 confirmed cases and over 131,000 reported deaths as of July 8, 2020.2 The

 COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk inmates.

 In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to practice

 health precautions available to the general public, such as social distancing.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

 institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and which should be given priority in the BOP’s consideration of implementing home


 1
  The Motion includes a letter from Dr. Qamar Zaman that represents that Defendant’s father had
 major heart surgery in December 2019 and that his mother is under his care for COPD. ECF No.
 [76] at 5. The letter does not describe these individuals’ conditions, the severity of their problems,
 the nature of the treatments, or their future outlook.
 2
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and
 Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last
 updated July 8, 2020).
                                                   2
Case 1:19-cr-20550-BB Document 78 Entered on FLSD Docket 07/10/2020 Page 3 of 9
                                                                           Case No. 19-cr-20550-BB


 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the

 Attorney General has made an express finding that extant emergency conditions are materially

 affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

 transfers to home confinement of all appropriate inmates at the specifically named facilities, and

 other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

 Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

 established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

 for home confinement, while emphasizing the importance of protecting the public from individuals

 who may pose a danger to society, and recognizing the need to prevent over-burdening law

 enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

 verification that those prisoners will follow the laws when they are released . . . and that they will

 not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

 Memorandum also stresses the need for careful individualized determinations regarding the

 propriety of releasing any given inmate and does not encourage indiscriminate release. Id. at 3.

        II.     DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been

 imposed.’” United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25,

 2020) (quoting 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

                                                   3
Case 1:19-cr-20550-BB Document 78 Entered on FLSD Docket 07/10/2020 Page 4 of 9
                                                                            Case No. 19-cr-20550-BB



 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

 Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

 1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant seeks relief under the compassionate release provision of 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—

        (1) in any case—

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction . . . .

                ....

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent
                                                   4
Case 1:19-cr-20550-BB Document 78 Entered on FLSD Docket 07/10/2020 Page 5 of 9
                                                                            Case No. 19-cr-20550-BB


 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United

 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

 § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

 but that, even where a defendant satisfies this burden, “the district court still retains discretion to

 determine whether a sentence reduction is warranted”).




                                                   5
Case 1:19-cr-20550-BB Document 78 Entered on FLSD Docket 07/10/2020 Page 6 of 9
                                                                           Case No. 19-cr-20550-BB


        Defendant’s Motion and his requested relief are based, in large measure, on his desire to

 care for his elderly parents. The Government opposes, arguing that Defendant failed to exhaust his

 administrative remedies before filing the Motion, he has not demonstrated any “extraordinary and

 compelling reasons” for a sentence reduction, and he is scheduled for a halfway house placement

 beginning on September 1, 2020. ECF No. [77]. Upon review and consideration, the Court agrees

 that Defendant fails to present circumstances warranting early release.

        As an initial matter, the Motion represents that Defendant submitted a petition for

 compassionate release to the Warden on an unspecified date, which was later denied. ECF No.

 [76] at 1.3 The Motion was filed on June 18, 2020. Based on the Motion, the Court cannot conclude

 that Defendant fully exhausted his administrative remedies before filing the Motion. This alone is

 a sufficient basis to deny the Motion. However, because over thirty days have lapsed since June 3,

 2020, the Court will assume for purposes of analysis that Defendant had satisfied the initial step

 in seeking relief under section 3582. Nonetheless, as explained below, Defendant has failed to

 demonstrate that the applicable § 3553(a) factors weigh in favor of a sentence modification or that

 extraordinary and compelling circumstances exist.

        The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

 of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

 sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

 At the time of sentencing, the Court concluded that a term of imprisonment of one year and one



 3
  The Motion does not reference dates. However, the Response represents that the petition was
 denied by the Warden on June 3, 2020, and the thirty-day period expired on July 3, 2020. ECF No.
 [77] at 2-3.
                                                   6
Case 1:19-cr-20550-BB Document 78 Entered on FLSD Docket 07/10/2020 Page 7 of 9
                                                                            Case No. 19-cr-20550-BB


 day was appropriate in this case in light of these § 3553(a) considerations. To date, Defendant has

 served approximately 5 months of that sentence. Moreover, Defendant has not shown further bases

 to persuade the Court that the sentence imposed should be modified based upon the factors set

 forth in § 3553(a). See United States v. Post, No. 15-cr-80055, 2020 WL 2062185, at *2 (S.D. Fla.

 Apr. 29, 2020) (noting “that much of the information that [the defendant] provide[d] in his Motion

 was before the Court at the time of his sentencing,” and the Court imposed an appropriate sentence

 considering this information); United States v. Zamor, No. 17-20353-CR, 2020 WL 2062346, at

 *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less than 40% of this

 sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his] release after

 serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-cr-20774,

 2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing factors,

 “the Court’s analysis is virtually unchanged from thirteen years ago.”).

        The Court is mindful of Defendant’s desire to care for his aging parents. However, this is

 not a sufficient ground to alter his sentence. Defendant presents no evidence that his parents cannot

 be cared for without him. In this respect, although Dr. Zaman’s letter notes without elaboration

 that Defendant’s parents “require help” from Defendant to take them to medical care, pharmacies,

 and grocery stores, ECF No. [76] at 5, the letter does not provide that Defendant is the only

 available caregiver. Indeed, it does not even contemplate whether care by any other potential

 caregiver, family or otherwise, is available or beneficial. It likewise does not give any explanation

 why Defendant’s “help” is “required.” While the Defendant is needed to transport his parents, that

 service can be performed by others and does not justify release.

        Regarding the “extraordinary and compelling reasons” test, Defendant presents no

 evidence that his parents’ circumstances satisfy this element. CDC guidance indicates that



                                                  7
Case 1:19-cr-20550-BB Document 78 Entered on FLSD Docket 07/10/2020 Page 8 of 9
                                                                           Case No. 19-cr-20550-BB


 individuals with the following health conditions are at a higher risk of contracting severe illness

 due to COVID-19: people with moderate to severe asthma, people with chronic lung disease,

 people with diabetes, people with serious heart conditions, people with chronic kidney disease,

 people with severe obesity, people with chronic liver disease, people who are

 immunocompromised, people over the age of sixty five, and people who live in a nursing home or

 long-term care facility.4

        Defendant’s concerns regarding his parents’ health during this time are valid and

 understandable. His father recently had heart surgery and his mother has COPD. However, there

 is no showing that the Defendant’s parents have been exposed to any individuals with COVID-19

 or that they are in declining health. See, e.g., United States v. Allen, 87 F.3d 1224 (11th Cir. 1996)

 (vacating sentencing judgment where district court granted significant downward departure for

 defendant that was the primary caretaker of her elderly father that suffered from Alzheimer’s and

 Parkinson’s diseases, and explaining that defendant’s “family responsibilities, though difficult, are

 not extraordinary” and defendant “‘has shown nothing more than that which innumerable

 defendants could no doubt establish: namely, that the imposition of prison sentences normally

 disrupts [familial] relationships’”) (citation omitted). Moreover, “the BOP Director has not found

 COVID-19 alone to be a basis for compassionate release.” United States v. Harris, No. 2:12-cr-

 140-FtM-29DNF, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v.

 Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General

 concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary and

 compelling reasons for a reduction in sentence set forth in the Sentencing Commission’s policy


 4
   People of Any Age with Underlying Medical Conditions, Centers for Disease Control and
 Prevention,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 medical-conditions.html (last updated June 25, 2020).

                                                   8
Case 1:19-cr-20550-BB Document 78 Entered on FLSD Docket 07/10/2020 Page 9 of 9
                                                                      Case No. 19-cr-20550-BB


 statement on compassionate release, U.S.S.G. § 1B1.13.”)); see also United States v. Kelly, No.

 2:03-cr-126-FtM-29, 2020 WL 2039726, at *1 (M.D. Fla. Apr. 28, 2020) (The “defendant does

 not allege any extraordinary or compelling circumstances to support compassionate release.”).

 Therefore, Defendant has not met his burden that extraordinary and compelling reasons exist to

 support his request for early release.5

        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [76], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 9, 2020.




                                                       ________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Counsel of record




 5
  Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances
 warranting his release, the Court does not address the final consideration of whether Defendant
 poses a danger to the safety of others or to the community under § 3142(g).
                                               9
